DETAILED ACTION

After-final Amendment
	Acknowledgment and entry is made of After-final Amendment filed February 9, 2022.  Claim 24 is canceled.  Claims 1-11, 16, 18, 20-21, 23 and 25-26 are pending.

Allowable Subject Matter
Claims 1-11, 16, 18, 20-21, 23 and 25-26 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record neither anticipates nor renders obvious the collective limitations of the claim, including a luminaire head comprising: a thermally conductive metal body comprising a plate like portion, a tube portion and at least one cooling fin; said plate like portion extending in a longitudinal direction L of the metal body and having a flat first surface and a second surface opposite said first surface, said tube portion extending in said longitudinal direction at said second surface; said at least one cooling fin extending away from said second surface adjacent to the tube portion; at least one support substrate with a plurality of light emitting elements, said at least one support substrate being arranged against the first surface, at least in an area opposite the tube portion; wherein the tube portion has a second open end which is closed by a removable closure, wherein the removable closure is a cap configured for closing off substantially fully the second open end; wherein at least one connector is attached to the removable closure; wherein the removable closure comprises an attaching means configured for attaching at least one electrical or mechanical or optical component, such that the at least one electrical or mechanical or optical component is arranged within the tube portion.  The best prior art of record, Liu, discloses the claimed invention but fails to teach or suggest that the removable closure 53 comprise an attaching means configured for attaching at least one electrical or mechanical or optical component, such that the at least one electrical or mechanical or optical component is arranged within the tube portion.  Accordingly, the claim is deemed patentable over the prior art of record.  Claims 2-11, 16, 18, 20-21, 23 and 25-26 are allowable in that they are dependent on, and further limit claim 1.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P GRAMLING whose telephone number is (571)272-9082. The examiner can normally be reached Monday-Friday 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN P GRAMLING/Primary Examiner, Art Unit 2875